Case: 4:15-cr-00404-HEA-NAB Doc. #: 3414 Filed: 07/26/21 Page: 1 of 1 PageID #:
                                   19909


                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 UNITED STATES OF AMERICA.
                            Plaintif
                                                            No. S4-15 CR 404 HEA (NAB)
        VS
                                                            This is a Capital Case
 ANTHONY JORDAN,
                            Defendant.

                         WAIVER OF ACTUAL CONFLICT OF INTEREST
        I, Anthony Jordan, hereby swear and affirm as follows:

        1.   I        the defendant in the above
                 am
                                                   captioned matter.
        2. I am currently represented by J. William Lucco, Michael J. Gorla and the Federal
             Community Defender for the Eastern District of Pennsylvania.

        3. I am aware that Messrs. Lucco and Gorla have each filed a motion to withdraw.
           Although the motions are sealed, I am aware of their contents and the reasons for said
           withdrawal and have no objection to their motions being granted.

        4.   Inidentifying replacement counsel, I am aware that the Federal Public Defender's
             Office for the Eastern District of Missouri (FPDEDMO) are willing and available to
             join my defense team.

        5.   I further understand that the FPDEDMO     previously represented a client in a separate
             and unrelated indictment which gave rise to that client cooperating with the
             Government and receiving a motion for a Downward Departure pursuant to U.S.S.G.
             SK1.1 which was granted. The nature of the information provided was directly
             related to my indictment and the allegations against me contained therein.

        6.   I understand that the Government will not be      calling this client as a witness during
             any proceedings and/or trial related to the indictment pending against me.

        7. Given all of this information, I am knowingly and intelligently waiving this actual
           conflict of interest so that the FPDEDMO may join my defense team.

 Witnessed by                                              Respectfully submitted,

au
Maria A. Pedraza, Esq.
                       e                                   OmMAIAMA
                                                           Anthony Marquis Jordan
 Assistant Federal Defender
